Case: 16-15285    Date Filed: 09/28/2017   Page: 1 of 9


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-15285
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:12-cv-00536-WKW-CSC



TERRANCE D. DURR,
                                                               Plaintiff-Appellant,

                                     versus

ADAMS BEVERAGES, INC.,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                              (September 28, 2017)

Before ROSENBAUM, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Terrance Durr, an African American male, filed a federal employment-

discrimination lawsuit alleging that his former employer, Adams Beverages, Inc.,
              Case: 16-15285       Date Filed: 09/28/2017   Page: 2 of 9


fired him from his position as a commercial driver because of his race. After

answering Durr’s complaint, Adams Beverages moved to compel arbitration of the

dispute based on a provision in Durr’s employment agreement and to either

dismiss the action or stay proceedings pending arbitration. Durr consented to

arbitration, acknowledging that he had signed the agreement to arbitrate the claims.

In May 2013, the district court granted the motion to compel arbitration and stayed

proceedings pending arbitration.

      The case proceeded to arbitration over the next few years. Ultimately, the

arbitrator granted summary judgment to Adams Beverages, concluding that Durr

had failed to make out a prima facie case of discrimination or otherwise establish

that Adams Beverages’s proffered non-discriminatory reason for the firing—that

Durr had lost his commercial driver’s license without informing the company—

was pretextual. The arbitrator issued a final order in Adams Beverages’s favor on

May 23, 2016.

      On June 6, 2016, Adams Beverages filed a copy of the arbitrator’s decision

and final order with the district court. At the same time, Adams Beverages asked

the court to dismiss Durr’s lawsuit with prejudice since the arbitrator’s decision

“effectively terminate[d] this litigation” and was “due to be enforced.”

      Two days later, on June 8, the district court entered an order directing Durr

to show cause, on or before June 14, why the case should not be dismissed. Durr


                                           2
              Case: 16-15285     Date Filed: 09/28/2017    Page: 3 of 9


neither responded by that deadline nor otherwise indicated to the court that he

needed additional time to respond.       Without hearing anything from Durr, the

district court, on June 22, dismissed the case with prejudice and entered judgment

in favor of Adams Beverages.

      On July 21, twenty-nine days after entry of judgment, Durr filed three

documents: (1) a motion to set aside the judgment; (2) a motion to vacate the

arbitration decision; and (3) a notice of appeal from the district court’s judgment.

The district court denied Durr’s post-judgment motions one week later. The court

concluded that Durr had not shown good cause for his failure to respond to the

order to show cause. The court explained,

      Plaintiff was required to comply with the June 8, 2016 Order. If
      Plaintiff was unable to do so, it was his responsibility to seek timely
      relief from the deadline set by the Order. Plaintiff had sufficient time
      prior to the expiration of the deadline to file a motion requesting an
      extension, but he did not. After the deadline passed, the court delayed
      entry of judgment for more than a week, in which time Plaintiff still
      failed to file anything. Even if Plaintiff had good cause for a
      reasonable extension, he has offered no excuse—much less a
      justifiable one—for his failure to timely alert the court to his difficulty
      with the deadline and seek appropriate relief.

The court also noted that, “at the time judgment was entered, nothing in the record

indicated that Plaintiff had any grounds or desire to oppose the motion. In this

court, motions to dismiss following the conclusion of arbitration are most often

unopposed.”



                                          3
               Case: 16-15285    Date Filed: 09/28/2017    Page: 4 of 9


      After finding no basis on which to set aside the judgment under Rule 60(b),

Fed. R. Civ. P., the district court determined that Durr’s “challenge to the

underlying arbitration award [was] due no consideration,” and so denied the

motion. Durr, who is counseled, did not file a new or amended notice of appeal

after these rulings.

                                          I.

      Durr first argues that the district court abused its discretion by setting an

unreasonably short deadline to respond to Adams Beverages’s motion to dismiss

and then dismissing the suit within the time period in which Durr could have

moved to vacate the arbitration award.

      We have repeatedly held that district courts have the power to manage their

dockets. See Smith v. Psychiatric Sols., Inc., 750 F.3d 1253, 1262 (11th Cir.

2014); Young v. City of Palm Bay, Fla., 358 F.3d 859, 863–64 (11th Cir. 2004).

That “authority includes broad discretion in deciding how best to manage the cases

before them.”     Smith, 750 F.3d at 1262 (internal quotation marks omitted).

Moreover, a district court has “the inherent ability to dismiss a claim in light of its

authority to enforce its orders and provide for the efficient disposition of

litigation.” Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006). We review

district courts’ decisions managing their dockets for abuse of discretion. See




                                          4
              Case: 16-15285     Date Filed: 09/28/2017   Page: 5 of 9


Young, 358 F.3d at 863–64 (reviewing various district court decisions made in the

course of managing its docket for abuse of discretion).

      The Federal Arbitration Act (“FAA”) presumes that arbitration awards will

be confirmed, and judicial review of such awards is narrowly limited. AIG Baker

Sterling Heights, LLC v. Am. Multi-Cinema, Inc., 508 F.3d 995, 999 (11th Cir.

2007). The FAA allows a party to move to vacate an arbitration award in four

limited circumstances:

      (1) where the award was procured by corruption, fraud, or undue
      means;

      (2) where there was evident partiality or corruption in the arbitrators,
      or either of them;

      (3) where the arbitrators were guilty of misconduct in refusing to
      postpone the hearing, upon sufficient cause shown, or in refusing to
      hear evidence pertinent and material to the controversy; or of any
      other misbehavior by which the rights of any party have been
      prejudiced; or

      (4) where the arbitrators exceeded their powers, or so imperfectly
      executed them that a mutual, final, and definite award upon the
      subject matter submitted was not made.

9 U.S.C. § 10(a).      The listed grounds for relief are exclusive.      Frazier v.

CitiFinancial Corp., LLC, 604 F.3d 1313, 1324 (11th Cir. 2010). Parties generally

have three months after the award is filed or delivered to challenge the award in

federal district court. See 9 U.S.C. § 12.




                                             5
               Case: 16-15285     Date Filed: 09/28/2017    Page: 6 of 9


      Here, the district court did not abuse its discretion in setting a deadline,

enforcing it, and granting Adams Beverages’s motion to dismiss. Once Adams

Beverages filed its motion to dismiss and alerted the court that the arbitrator had

granted final judgment in its favor, the court reasonably entered an order directing

Durr to respond to the motion. Not only did Durr fail to timely respond to the

court’s order, but he also failed to say anything to the court until July 21, nearly six

weeks after the order to show cause was entered and 29 days after the court entered

judgment dismissing the case. If Durr thought the court gave him an inadequate

amount of time to respond, it was incumbent upon him to notify the court and to

seek an extension of time. Durr has offered no good reason, either below or on

appeal, why he was not able to ask for an extension of time, despite the fact that his

counsel may have been busy with other work. See Solaroll Shade & Shutter Corp.,

Inc. v. Bio-Energy Sys., Inc., 803 F.2d 1130, 1132 (11th Cir. 1986) (stating that an

attorney’s “preoccupy[ation] with other litigation” does not excuse a failure to

respond).

      Durr argues that the district court should not have dismissed the case until

the three-month period for moving to vacate an arbitration award under 9 U.S.C.

§ 12 had elapsed. But at the time the district court entered judgment, Durr had

given no indication that he intended to challenge the award. As far as the district

court was aware, a final arbitration judgment had been entered, Adams Beverages


                                           6
                Case: 16-15285        Date Filed: 09/28/2017      Page: 7 of 9


had moved to dismiss the complaint with prejudice, and Durr had failed to respond

to a reasonable order to show cause why the motion to dismiss should not be

granted. Given the presumption that arbitration awards will be confirmed, see AIG

Baker, 508 F.3d at 999, the narrow grounds for judicial review of an arbitration

award, see 9 U.S.C. § 10, and the district court’s own experience in cases involving

arbitration, we cannot say it was unreasonable for the district court to presume,

absent any response from Durr, that Durr did not intend challenge the arbitration

award.     We therefore conclude that the district court acted within its broad

discretion to manage its docket and efficiently dispose of litigation when it granted

Adams Beverages’s motion to dismiss.1 See Smith, 750 F.3d at 1262; Zocaras,
465 F.3d at 483.

                                               II.

       Next, Durr argues that the district court erred in denying his post-judgment

motions to reopen the judgment and to vacate the arbitration award. Adams

Beverages argues that we lack jurisdiction to review the denial of these motions

because Durr did not file a notice of appeal designating these rulings. We agree

with Adams Beverages and therefore dismiss this portion of the appeal.




       1
         For the same reasons, we reject Durr’s contention that the district court should not have
dismissed the lawsuit within the thirty-day period in which he could have asked the arbitrator to
reconsider the decision.
                                                7
              Case: 16-15285     Date Filed: 09/28/2017    Page: 8 of 9


      We “sua sponte examine the existence of appellate jurisdiction and review

jurisdictional issues de novo.” United Steel, Paper & Forestry, Rubber, Mfg.,

Energy, Allied Indus. & Serv. Workers Int’l Union AFL-CIO-CLC v. Wise Alloys,

LLC, 807 F.3d 1258, 1266 (11th Cir. 2015). In a civil action, the appealing party

must file a notice of appeal within 30 days of the entry of the judgment or order

appealed from. Fed. R. App. P. 4(a). The notice of appeal must “designate the

judgment, order, or part thereof being appealed.” Fed. R. App. P. 3(c)(1)(B).

Satisfying this requirement is a prerequisite to the exercise of appellate jurisdiction

in a civil case. United Steel, 807 F.3d at 1266.

      A party who files a post-judgment motion for relief is not required to wait

until the district court provides a ruling on that motion before he appeals the final

judgment. Weatherly v. Alabama State Univ., 728 F.3d 1263, 1271 (11th Cir

2013); see also Fed. R. App. P. 4(a)(4)(B)(ii). At the same time, though, if the

party appeals the judgment before the court resolves a post-judgment motion, the

earlier filed notice of appeal is not effective to appeal the later ruling denying the

post-judgment motion. See Weatherly, 728 F.3d at 1271. Instead, the appellant

must file a new or amended notice of appeal that designates the order denying the

post-judgment motion.      See id.; see also Bogle v. Orange Cty. Bd. of Cty.

Comm’rs, 162 F.3d 653, 661 (11th Cir. 1998) (holding that a notice of appeal must




                                          8
                Case: 16-15285        Date Filed: 09/28/2017      Page: 9 of 9


designate an existing order, not one that is merely expected when the notice of

appeal is filed).

       Here, we lack jurisdiction to review Durr’s challenges to the district court’s

order denying his post-judgment motions. Although Durr filed a notice of appeal

from the judgment of dismissal, he failed to file a new or amended notice of appeal

after the court entered the order denying his post-judgment motions. And because

he failed to file a new or amended notice of appeal after the order’s entry, he failed

to perfect his appeal as to that order.2 Weatherly, 728 F.3d at 1271–72; Bogle, 162
F.3d at 661.        Accordingly, we lack jurisdiction to consider Durr’s arguments

challenging the denial of his post-judgment motions, including that the district

court was required to address his motion to vacate the arbitration award because it

was filed within three months of that decision under 9 U.S.C. § 12. Accordingly,

we DISMISS this portion of the appeal for lack of jurisdiction.

       AFFIRMED IN PART and DISMISSED IN PART.




       2
          Durr’s post-judgment motions were filed on the 29th day after entry of judgment and so
were not timely motions under Rule 4(a)(4)(A). See Fed. R. App. P. 4(a)(4)(A) (providing that
motions under Rule 4(a)(4)(A) must be filed within 28 days after entry of judgment). Regardless
of whether the motions were filed within 28 days after entry of judgment, however, we lack
jurisdiction to review the order denying these motions because he did comply with Rule 3(c),
Fed. R. App. P., by filing a notice of appeal that designated the denial order. See Weatherly, 728
F.3d at 1271–72; Bogle, 162 F.3d at 661.
                                                9